United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF THE ARMY, DIRECTOR
OF LOGISTICS, Fort Rucker, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1765
Issued: February 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 5, 2008 appellant filed a timely appeal from the August 28, 2007 and May 19,
2008 decisions of the Office of Workers’ Compensation Programs which affirmed the denial of
his claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he is entitled to a schedule award for
impairment to his lower extremities.
FACTUAL HISTORY
On April 6, 2000 appellant, then a 47-year-old clerk, pulled a muscle in his back while
lifting a five-gallon bottle of water. The Office accepted the claim for displacement of lumbar

intervertebral disc without myelopathy.
October 31, 2000.1

Appellant returned to light-duty work on

On November 30, 2000 Dr. David Chandler, a treating physician, diagnosed back pain,
sciatica, lumbar spondylosis, herniated nucleus pulposus and lumbar strain. Using the fourth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), he determined that appellant had a five percent whole person
impairment due to his thoracolumbar spine impairment. The Office authorized L5-S1
discectomy surgery, which was performed on March 15, 2001. Appellant returned to light-duty
work on September 26, 2001, stopped on October 2, 2002 and returned to light-duty work on
January 2, 2003.
On January 6 and September 30, 2001 appellant filed claims for a schedule award.
By letters dated September 5, 2002 and July 14, 2003, the Office requested Dr. Henry H.
Barnard, II, a treating Board-certified orthopedic surgeon, to provide an impairment rating for
appellant’s lower extremities using the fifth edition of the A.M.A., Guides.
In a February 24, 2004 form report, Dr. Barnard diagnosed herniated nucleus pulposus of
the lumbar spine. He was unable to provide a permanent impairment rating as appellant had not
reached maximum medical improvement at that time.
By letter dated July 28, 2004, the Office requested Dr. Barnard provide an impairment
rating for appellant’s lower extremities using the fifth edition of the A.M.A., Guides.
In a report dated August 6, 2004, Dr. Barnard noted that appellant’s medical history had
become complicated since his April 2000 employment injury which resulted in L5-S1 discogenic
pain and that he underwent transforminal lumbar interbody fusion. Using the A.M.A., Guides,
he determined that appellant had 10 percent whole person impairment as a result of his back
fusion surgery.
In a letter dated March 2, 2006, the Office informed Dr. Barnard that a schedule award
was not paid for an impairment to the back or for whole body impairments. It noted that a
schedule award was payable for any impairment to appellant’s lower extremities.
In a June 4, 2007 report, Dr. Barnard reported that appellant was unchanged
neurologically and had “no focal motor or strength deficits, reflex asymmetry or sensory
changes.”
In an August 16, 2007 report, the Office medical adviser determined that appellant had no
impairment to his lower extremities. He noted that appellant underwent a spiral fusion with good
results and no focal motor or sensory deficits to the lower extremities as noted by Dr. Bernard.
By decision dated August 28, 2007, the Office denied appellant’s claim for a schedule
award on the grounds that he had no lower extremity impairment.
1

In an April 24, 2007 letter, appellant noted that he had retired from the employing establishment.

2

On September 1, 2007 appellant requested an oral hearing before an Office hearing
representative, which was held on March 5, 2008.
In a report dated March 10, 2008, Dr. Barnard noted that appellant had back pain and
sustained 20 percent whole person impairment pursuant to the A.M.A., Guides. A physical
examination revealed appellant was unchanged neurologically and that he had “no focal motor or
strength deficits, reflex asymmetry or sensory changes.”
By decision dated May 19, 2008, the Office hearing representative affirmed the
August 28, 2007 decision.2 He found that the Office properly determined that the medical
evidence was insufficient to establish any permanent impairment to appellant’s lower
extremities.
LEGAL PRECEDENT
Pursuant to section 8107 of the Federal Employees’ Compensation Act3 and section
10.404 of the implementing federal regulation,4 schedule awards are payable for permanent
impairment of specified body members, functions or organs. The Act, however, does not specify
the manner in which the percentage of impairment shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides5 has been adopted by the Office, and the Board has concurred
in such adoption, as an appropriate standard for evaluating schedule losses.6
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under the Act for injury to the spine.7 In
1960, amendments to the Act modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.8
2

The Board notes that, following the hearing representative’s May 19, 2008 decision, the Office received
additional evidence. However, the Board may not consider new evidence on appeal. See 20 C.F.R. §§ 501.2(c);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

5 U.S.C. § 8107(c).

4

20 C.F.R. § 10.404.

5

A.M.A., Guides (5th ed. 2001)

6

James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287 (1989); Francis John Kilcoyne, 38
ECAB 168 (1986).
7

D.N., 59 ECAB ___ (Docket No. 07-1940, issued June 17, 2008); Pamela J. Darling, 49 ECAB 286 (1998).

8

See J.Q., 59 ECAB __ (Docket No. 06-2152, issued March 5, 2008); Vanessa Young, 55 ECAB 575 (2004).

3

ANALYSIS
The Board finds that the medical evidence fails to establish that appellant sustained any
permanent impairment to a scheduled member of the body. The Office accepted appellant’s
claim for displacement of lumbar intervertebral disc without myelopathy. Although appellant
may not receive a schedule award for permanent impairment to his back,9 he may be entitled to a
schedule award for any permanent impairment to his lower extremities, provided the medical
evidence establishes such impairment.10 The Board finds that the medical evidence of record
does not establish that he sustained permanent impairment to his legs due to the accepted back
conditions.
Dr. Barnard advised that appellant had a spinal fusion surgery and residual back pain. He
determined that appellant had 10 percent whole person impairment due to his back surgery and
found 20 percent whole person impairment in a June 4, 2007 report. In a November 30, 2000
report, Dr. Chandler concluded that appellant had five percent whole person impairment due to
his spinal condition. The whole person impairment ratings made by both physicians with regard
to appellant’s back is not compensable under the Act. As noted, the Act does not authorize
schedule awards for permanent impairment of the spine or for the whole person.11 Therefore, the
opinions of Drs. Barnard and Chandler do not establish a ratable impairment to a scheduled
member. Moreover, Dr. Barnard advised that appellant had no sensory or motor deficits in the
lower extremities. Thus, reports by Dr. Barnard and Chandler are insufficient to establish
appellant’s entitlement to a schedule award.
The Office medical adviser properly reviewed the medical evidence and found no basis
for rating impairment to a scheduled member of the body.12 He noted that Dr. Barnard’s whole
person rating, which was based on appellant’s spinal impairment, was not in reference to a
scheduled member of the body. The medical adviser properly concluded that there was no
medical evidence of impairment to either lower extremity resulting from the accepted conditions
and that, therefore, there was no ratable impairment in this case.
Appellant did not submit sufficient medical evidence to establish that he sustained a
permanent impairment to a specified member, organ or function of the body listed in the Act or
its implementing regulations. The medical evidence of record supports that he has no lower
extremity impairment. The Board finds that appellant is not entitled to a schedule award as a
result of his employment-related accepted back condition.
9

5 U.S.C. § 8101(19); R.S., 58 ECAB ___ (Docket No. 06-1346, issued February 16, 2007); James E. Mills, 43
ECAB 215 (1991).
10

N.M., 58 ECAB ___ (Docket No. 06-2054, issued January 12, 2007); George E. Williams, 44 ECAB
530 (1993).
11

See D.H., 58 ECAB ___ (Docket No. 06-2160, issued February 12, 2007). See also Jesse Mendoza, 54 ECAB
802 (2003). The Act provides at section 8101(20) that the brain, heart and back are excluded under the term organ.
5 U.S.C. § 8101(20).
12

The Board notes that it is appropriate for an Office medical adviser to review the clinical findings of the
treating physician to determine the permanent impairment. See Federal (FECA) Procedure Manual, Part 3 -Medical, Medical Examinations, Chapter 3.500.5(c) (March 1994); Richard R. LeMay, 56 ECAB 341 (2006).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 19, 2008 and August 28, 2007 are affirmed.
Issued: February 2, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

